            Case 1:18-cv-08100-PAC Document 23 Filed 02/02/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


ROBERT C. ADLER,                                        Case No. 1:18-cv-08100 (PAC) (DCF)
                                   Plaintiff,
-against-
                                                        Civil Action
PAYWARD, INC. d/b/a KRAKEN,
                                   Defendant.


              NOTICE OF CROSS-MOTION TO AMEND THE COMPLAINT

       PLEASE TAKE NOTICE, that Plaintiff Robert C. Adler, by and through undersigned

counsel, shall move to amend Plaintiff’s Complaint in the above-captioned matter before the

Honorable Paul A. Crotty, United States District Judge, in Courtroom 14C on the return date of

the pending motion to Dismiss the Complaint, Motion Number 1, Docket Number 20, at the

United States Courthouse for the Southern District of New York, 40 Foley Square, New York,

New York 10007, to Amend the Complaint as attached at Exhibit B hereto pursuant to Rule

15(a)(2) of the Federal Rules of Civil Procedure for the reasons set forth in the Memorandum of

Law filed herewith, and to make any such further edit as the Court may hold would be required

to sustain any cause of action herein.

Dated: New York, New York
       February 1, 2019




                                           Attorneys for Plaintiff
        Case 1:18-cv-08100-PAC Document 23 Filed 02/02/19 Page 2 of 2



To:   Pierce Bainbridge Beck Price & Hecht LLP
      Attention: Christopher Norman Lavigne, Esq.
      20 West 23rd Street, Floor 5
      New York, New York 10010
